DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Response to Arguments
Applicant’s arguments, see pp. 8-10, filed 12/21/2021, with respect to all rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.  This action is non-final.
An objection to claim 1 has been repeated.

Claim Objections
Claim 1 is objected to because of the following informalities:  “by one of” in line 3 appears unnecessary.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “the combustion unit” should be changed to “a combustion unit.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds of claim 9 cannot be ascertained because “from a combustion unit exhaust upstream of the second fluid heater and evaporator” renders claim 9 indefinite.  The limitation “the second fluid heater and evaporator” lacks antecedent basis, and that should be corrected because it compounds the issue here.  The issue is that it isn’t quite clear what exactly is upstream of what and how such is arranged with respect to the second fluid heater and evaporator and the prime mover.  This claim should be clarified.  However, as best understood, this claim is otherwise considered allowable and likely is allowable after being clarified.
Claims 10 and 11 depend from claim 9 and are rejected under the same reasoning.
Claims 24-26 have a plurality of antecedent basis issues that cause issues as to what exactly is being claimed, but it is expected that if these issues are corrected, the claims are allowable.
In claim 24, in line 1, “the water heater and evaporator,” in line 2, “the air heater,” and in line 3, “the combustion unit” all lack antecedent basis.
In claim 25, in line 1, “the water heater and evaporator,” in line 2, “the air heater,” and in line 3, “the combustion unit” all lack antecedent basis.
In claim 26, in line 1, “the water heater and evaporator,” in line 2, “the air heater,” and in line 2, “the combustion unit” all lack antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 17, 18, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over by Sadhukhan US 4272961.

Re claim 1, Sadhukhan teaches a method of driving a rotary machinery end-use unit (Fig. 1, at 44) directly or through a gearbox connected to the rotary machinery unit, the method comprising:
producing a high pressure (HP) fluid by one of at least one HP fluid pump (38, 34, 62) driven by at least one prime mover (there must inherently be a prime mover for the pump);
adding vapor to the HP fluid (in part A of Fig. 1) wherein a HP fluid/vapor mixture is formed to include less than 20% vapor (in line 40 of Fig. 1; see col. 3, lines 19-37; col. 4, lines 18-21; col. 6, lines 58-63; and col. 7, lines 20-31)
supplying the HP fluid/vapor mixture to at least one hydro-turbine (42) and producing mechanical shaft power (at 44); and
transferring the mechanical shaft power from the hydro-turbine to the rotary machinery end-use unit (whatever is on the other side of 44—“mechanical device or electrical generator” as in col. 7, lines 28-31).
Sadhukhan teaches the working fluid water, in liquid form, but it may contain some steam depending on operating conditions (see col. 3, lines 19-37; col. 4, lines 18-21; col. 6, lines 58-63; and col. 7, lines 20-31).  Considering the claim provides a range of greater than 0 to less than 20%, this teaching of Sadhukhan is considered to overlap the claimed range and therefore render the claim obvious (see MPEP 2144.05).

Re claim 3, Sadhukhan teaches claim 1 and further teaches wherein the HP fluid is supplied to a second fluid heater and evaporator (part A in Fig. 1) adapted for preheating the HP fluid to a boiling temperature and thereby partially evaporating the HP fluid wherein the partially evaporated HP fluid forms the HP fluid/vapor mixture (in line 40) (see col. 6, lines 58-63 and col. 7, lines 20-31, and note that each of A, B, and C heats the water in Fig. 1).

Re claim 4, Sadhukhan teaches claim 1 and further teaches wherein the HP fluid (from part B and pump 38) is supplied to a HP fluid storage unit (part A) where a stable pressure is maintained (col. 6, line 58 – col. 7, line 3).

Re claim 5, Sadhukhan teaches claim 1 and further teaches wherein a low pressure (LP) fluid (from 48/50 of Fig. 1) is supplied to an inlet of the HP fluid pump (62/34/38) to close a system fluid loop (as in Fig. 1).

Re claim 6, Sadhukhan teaches claim 1 and further teaches wherein the LP fluid from the at least one hydro-turbine (42) is supplied to a LP fluid storage unit (48/50).

Re claim 7, Sadhukhan teaches claim 1 and further teaches wherein the fluid is water (col. 7, lines 20-31).

Re claim 8, Sadhukhan teaches claim 1 and further teaches wherein the fluid/vapor mixture is partially evaporated to includes about 5-20% vapor.  The Office notes the burden of a preponderance of the evidence (more likely than not).  Throughout the specification, the Sadhukhan teaches that the working fluid is substantially in liquid form (in line 40 of Fig. 1; see col. 3, lines 19-37; col. 4, lines 18-21; col. 6, lines 58-63; and col. 7, lines 20-31).  Sadhukhan also specifically teaches that the water may contain some steam, and that the turbine is a turbine operable on a combination of liquid and vapor phases (col. 7, lines 20-31).  Considering that 5% vapor as claimed is quite low, and given the specific teachings with respect to this turbine of Sadhukran, the Office contends that it is more likely than not that “some steam” is inclusive of 5% and therefore renders the claim obvious.  Ultimately, a person having ordinary skill in the art given the totality of all teachings would appear to more likely than not appreciate that such a small amount of steam (5%) may be present within the teaching of “some steam” (see MPEP 2144.05).

Re claim 17, Sadhukhan teaches claim 1 and further teaches wherein the rotary machinery end- use unit is a pump, a blower, or a compressor.  More specifically, Sadhukhan teaches providing power (at 44, Fig. 1) to a “mechanical device or an electric generator” (col. 7, lines 29-31).  Rotary input from a turbine to a variety of devices known as mechanical devices was known in the prior art.  The Office respectfully asserts, and takes Official notice, of a compressor that is drive by a turbine, and submits that it would have been obvious to a person having ordinary skill in the art, given Sadhukhan’s teachings, to have utilized the power generated to drive such a compressor for the purpose of compressing a gas (this could reasonably be something as simple as compression of natural gas from a surrounding production well near this geothermal system).

Re claim 18, Sadhukhan teaches a system for driving rotary machineries (Fig. 1, at 44) with a hydro-power generation unit connected to a rotary machinery unit comprising:
a HP water produced by at least one of a HP water pump (62/34/38—any of these) and a first fluid heater (A, B, or C or Fig. 1);
a prime mover (must inherently be present) adapted to drive the HP water pump (62/34/38);
a HP fluid/vapor mixture formed by a vapor added to the HP water and includes less than 20% vapor (in line 40 of Fig. 1; see col. 3, lines 19-37; col. 4, lines 18-21; col. 6, lines 58-63; and col. 7, lines 20-31); and
at least one hydro-turbine (42) connected to the rotary machinery unit (at 44) adapted to receive the HP fluid/vapor mixture (from line 40).
Sadhukhan teaches the working fluid water, in liquid form, but it may contain some steam depending on operating conditions (see col. 3, lines 19-37; col. 4, lines 18-21; col. 6, lines 58-63; and col. 7, lines 20-31).  Considering the claim provides a range of greater than 0 to less than 20%, this teaching of Sadhukhan is considered to overlap the claimed range and therefore render the claim obvious (see MPEP 2144.05).

Re claim 27, Sadhukhan teaches claim 18 and further teaches wherein a closed loop high/low pressure water (Fig. 1; water as in col. 7, lines 20-31) is circulated in the hydro-power generation unit wherein a low pressure water (from 48/50) is fed to a first HP pump (62 or 34 or 38); high pressure water is fed to a HP water storage unit (part A); the high pressure water is supplied from the HP pump or the HP water storage unit (part A) to the at least one hydro-turbine (42), wherein the at least one hydro-turbine (42) is adapted to generate mechanical powers (at 44) to drive the rotary machinery (at 44); and the low pressure water (in 46) from hydro-turbine exhaust is fed to a LP water storage unit (48/50) or directly to an inlet on the HP pump thereby closing the high/low pressure water loop.

Re claim 28, Sadhukhan teaches claim 1 and further teaches wherein the fluid/vapor mixture includes at least 5% vapor.  The Office notes the burden of a preponderance of the evidence (more likely than not).  Throughout the specification, the Sadhukhan teaches that the working fluid is substantially in liquid form (in line 40 of Fig. 1; see col. 3, lines 19-37; col. 4, lines 18-21; col. 6, lines 58-63; and col. 7, lines 20-31).  Sadhukhan also specifically teaches that the water may contain some steam, and that the turbine is a turbine operable on a combination of liquid and vapor phases (col. 7, lines 20-31).  Considering that 5% vapor as claimed is quite low, and given the specific teachings with respect to this turbine of Sadhukran, the Office contends that it is more likely than not that “some steam” is inclusive of 5% and therefore renders the claim obvious.  Ultimately, a person having ordinary skill in the art given the totality of all teachings would appear to more likely than not appreciate that such a small amount of steam (5%) may be present within the teaching of “some steam” (see MPEP 2144.05).

Allowable Subject Matter
Claims 29 and 30 are allowed.
Claims 2, 12-16, 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746